DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite ranges of x, y, r, v, z and w. It’s unclear whether the recited ranges are weight ratio or atomic ratio. Appropriate correction is required.
Claim 1 recites “M’ represents one or more main group elements other than B”. Specification discloses: ‘The term “main group element” refers to any of the elements in Groups 13 and 14 of the Periodic Table of the Elements, except that M′ does not include boron (B)’. It seems that M’ does not represent all main group elements except B. Please specify that M’ only represent the elements in Group 13 and Group 14 of periodic table. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2015/0279527).
Regarding claims 1-11 and 19-20, Suzuki teaches a permanent magnetic composition comprising the formula (Nd0.6La0.4)2Fe14B (Table 1, Example 12), which meets the composition recited in claims 1-11 and 19-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Suzuki (US 2015/0279527).
Regarding claims 1-14 and 19-20, Suzuki discloses that the main phase has a composition of (R11-xR2x)2T14B (R1 can be Nd, R2 can be La; 0.2≤x≤0.7), and the transition metal T can be a combination of Fe and Co, and the amount of Co is 0-10 at% relative to the amount of T ([0025] to [0030]). When 10 at% Co is present in T, the composition has a formula (R11-xR2x)2(Fe0.9Co0.1)14B, i.e. (R11-xR2x)2Fe12.6Co1.4B. Thus, the composition disclosed by Suzuki overlaps the recited compositions in claims 1-13 and 19-20 and close to the recited V amount in claim 14. Therefore, the recited composition is a prima facie case of obviousness over Suzuki. See MPEP 2144.05 I.
Regarding claim 16, Suzuki discloses that R1 can be a combination of Nd and Pr in equal amount ([0048]; Example 7). It would be obvious to one of ordinary skill in the art that the Nd in (Nd0.6La0.4)2Fe14B (Table 1, Example 12) is Suzuki may be replaced by (Nd0.3Pr0.3) and meet the recited limitation in Claim 16.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Sakuma (US 2021/0074455).
Regarding claims 1-20, Sakuma teaches a permanent magnetic composition comprising the formula (R2(1-x)R1x)yFe(100-y-w-z-v)CowBzM1v, wherein R1 can be La, R2 can be Nd or Nd+Pr, M can be Cu, 0.1≤x≤1, 12≤y≤20, 0≤w≤30, 5.8≤z≤8,  0≤v≤2 ([0097] to [0119]), which overlap the recited composition in the instant claims. Therefore, the recited composition is a prima facie case of obviousness over Sakuma. See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733